DETAILED ACTION
Status of Claims
Claim 1 has been canceled and claims 2-17 have been added by way of a preliminary amendment filed on 26 December 2020.  Accordingly, claims 2-17 are pending.  The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
This application, filed 24 December 2019 is a continuation of application 14/030,047, filed 18 September 2013, and is now US Patent No. 10,572,938.  Application 14/030,047 is a continuation of application 12/410,210, filed 24 March 2009, and is now US Patent No. 8,566,219.  Accordingly, this application is given priority to 24 March 2009.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art of record (Burns et al, US Pub. No. 20070078752, in view of Kaminsky et al, US Pub. No. 20020082967, in further view of Noviello, US Pub. No. 20090265282) teaches a computer readable medium having stored therein instructions executable by a processor, including instructions executable to:
receive a definition for a trading strategy, wherein the definition for the trading strategy includes a first quantity for a first tradeable object and a second quantity for a second tradeable object, wherein the trading strategy is associated with a position risk value; 
determine a first risk value associated with the first tradeable object; 
determine a second risk value associated with the second tradeable object; 
compare the combined first and second risk values to the position risk value associated with the trading strategy; 
submit a first order to a first electronic exchange when the combined first and second risk values are less than the position risk value, wherein the first order is associated with the first tradeable object; 
receive a fill confirmation associated with the first order; and 
submit in response to receiving the fill confirmation, a second order to a second electronic exchange, wherein the second order is associated with the second tradeable object.
Noviello teaches a system and method for managing trading orders with decaying reserves, wherein a first portion of the particular quantity is a displayed quantity and a second portion of the particular quantity is a reserved quantity.
Even though, the prior art of record teaches the above-mentioned features, the prior art of record fails to teach a computer readable medium having stored therein instructions executable by a processor, including instructions executable to:
establish an execution reserve equal to the combined first and second risk values when the first and second risk values are less than the position risk value; and
updating the execution reserve based on the fill confirmation.
For these reasons claims 2 and 10 are deemed to be allowable over the prior art of record and claims 3-9 and 11-17 are allowed by dependency on allowed claims. Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled Comments on Statement of Reasons for allowance.
Conclusion
     :
Burns et al (US Pub. No. 20070078752 A1) (April 5, 2007) “System And Method For Order Placement In An Electronic Trading Environment”.
Kaminsky et al (US Pub. No. US 20020082967 A1) (June 27, 2002) “Automated Trading Exchange System Having Integrated quote Risk Monitoring And Integrated quote Modification Services”.
Noviello (US Pub. No.  20090265282 A1) (October 22, 2009) “SYSTEM AND METHOD FOR MANAGING TRADING ORDERS WITH DECAYING RESERVES”.
Driscoll et al (US Patent No. 7,711,633 B2) (May 4, 2010) “Apparatus And Methods To Use Test Orders To Determine Locking Preferences”.
Wilson (US Pub.  No. 20090271325 A1) (October 29, 2009) “TRADING SYSTEM AND METHOD”.
Artem (Australian Patent Application No. AU 2003 238004 B2) (March 4, 2010) “System And Method For Estimating And Optimizing Transaction Costs”.
Schwartz:  “Short-Term Variations and Long-Term Dynamics in Commodity Prices”, Management Science, Vol. 46, No. 7, pp. 893-911, July 2000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J BAIRD whose telephone number is (571)270-3330.  The examiner can normally be reached on 7 am to 3:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/EDWARD J BAIRD/Primary Examiner, Art Unit 3692